Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “e” or the thickness of the membrane must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently drawing does not clearly show what is the edge between hardenable material and the membrane and it should be clear whether hardenable material exist in the membrane thickness as it is shown in the current drawings and whether the metal wires disposed on the membrane or inside the membrane thickness.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: heating means in claims 8, 10, and 12.
Based on specification, term heating means are interpreted as a heating coil 20 installed in the cell 12, immersed in the containment fluid. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Furthermore, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “stiffing means” in claims 1 and 10. The stiffing means is modified by specific structure of metal wires and clasp. Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMOS (WO 2016079558 A1, “RAMOS”) in view of Thomas et al. (US 10197549 B2), “Thomas”).
Regarding claim 1 , RAMOS in FIGs.1 and 4 discloses a cell (10) for measuring at least one physical, chemical, or mechanical property (Abstract/also page 11 line 31) of a hardenable material (15- curable composition), said cell (10) comprising: an enclosure (11,14,18); a flexible membrane (16) disposed in said enclosure(11,14,18) in such a way as to contain said hardenable material (15- curable composition); and means for stiffening (Fig.4, 32,17) said membrane (16) configured to assume two alternative states: a stiffness state (page 4-fixing state lines 5-6) , in which said stiffening means (Fig. 3; 171,172, 32) resist the expansion of said hardenable material (15- curable composition) during solidification (page 3-lines 6-7 fixing means prevent the external rigid screen to expand transversally to the longitudinal axis during curing); and a flexible state (unfixed state- page 4 lines 22-2- page 3- in unfixed state stimulus means compress the sample by pressure of fluid around the enclosure), in which said stiffening means (171,172, 32) exert a stress that is less than that exerted in the stiffness state (fixing state- fixing means passing from fixing state to unfixed state are subject to the pressure and temperature controlled fluid within the confining system with less stress in unfixed state, page 11 line 9), allowing at least one physical, chemical, or mechanical property of said hardenable material (15- curable composition) to be measured.
RAMOS fails to disclose 1) said stiffening means are produced by a set of metal wires connected to a clasp configured to modify the stiffness exerted by said metal wires, and 2) said hardenable material to be extracted from said enclosure.
However, Thomas teaches 1) a similar system (Fig.2) and in FIG.8F and 8G stiffening means that are produced by a set of wires (874) connected to a clasp (8F. 852 and 850) configured to modify the stiffness exerted by said wires (Col.1 lines 50-56), and 2) said hardenable material is to be extracted from said enclosure (FIG.7, 720).


Thomas fails to expressly teach the wires are made of metal. However, as RAMOS uses metal stiffing means (page 12 – line 7 and FIG.6) and teaches stiffing screens (made of steel based on page 5 line 17) can be comprising more elements and Thomas uses stiffing wires, it would have been obvious to an ordinary skill in art to combine the teachings of two arts to have metal wires as stiffening means for stiffing a membrane.
Regarding claim2, RAMOS discloses in FIGs.5 -6 said metal (page 5 line 17, screen elements are from steel) wires (173) are disposed circumferentially at multiple heights (with edges 30 in different heights) of said membrane (14), the ends of each metal wire being fastened to said clasp (32).

Regarding claim 5, RAMOS discloses said membrane (16) has an elastomer core (page 6, lines 20-23).
Regarding claim 6, RAMOS discloses said membrane (16) said membrane is made having a core of polytetrafluoroethylene or of fluorocarbon rubber (page 6, lines 20-23).
Regarding claim 7 RAMOS discloses enclosure (11,14,18) is resistant to leaks of a pressurized fluid (page 3 – line 1), so as to allow pressure to be applied (page 9- line 15) around said membrane (16).

Regarding claim 8 RAMOS discloses said enclosure (11,14,18) incorporates heating means (23,21) so as to apply a temperature around said membrane (16).

Regarding claim 9 RAMOS discloses said membrane (16) is disposed between a lower plate (12) and an upper plate (13) disposed at two openings in the enclosure (18,14,11), at least one plate being movable in translation so as to compress (page 6 lines 25-30) said hardenable material (15- curable composition) during solidification, when conducting tests and/or to extract said hardenable material (15- curable composition) from the enclosure (18,14,11).

Regarding claim 10 RAMOS discloses a method for measuring at least one physical, chemical, or mechanical property of a hardenable material (15- curable composition) during solidification or afterward by means of a measurement cell according to claim 1, said method comprising the steps of:
putting said stiffening means (32,17) into said stiffness state (page 10- lines 12);
pouring (page 10- lines 13) said hardenable material (15-curable composition) in liquid form into said membrane (14 that includes flexible part of 16); closing (via upper and lower plates 11 and 13) said enclosure (11,14,18); solidifying (page 10- lines 20-21) said hardenable material(15- curable composition) (15-curable composition); when the required solidification state is achieved, putting said stiffening means into said flexible state (unfixed state- page 11- lines 7-9); measuring (performing test step – page 11 line 7) at least one physical, chemical, or mechanical property(page 11- line 32) of said hardenable material (15- curable composition).
RAMOS fails to expressly disclose extracting said hardenable material from said enclosure. 
However, Thomas in Fig.7 and step 722 teaches (col.9 lines 3-6 the vessel is opened and the cement extracted) extracting said hardenable material from said enclosure.


Regarding claim 11 RAMOS discloses when said measurement cell (10) incorporates a leak-tight enclosure (11,14,18) resistant to leaks of a pressurized fluid (page 3 – line 1) so as to allow pressure to be applied (page 9- line 15) around said membrane (16), said hardenable material (15- curable composition) is solidified by applying a pressure (by pressure of a fluid in the confining system around the mold) in ramp within said enclosure (11,14,18).

Regarding claim 12 RAMOS discloses when said measurement cell (10) incorporates heating means (21,23) so as to apply a temperature around said membrane (14,11,18), said hardenable material (15- curable composition) is solidified by applying a temperature ramp (by heating means 21,23) within said enclosure (14,11,18).
Regarding claim 14 RAMOS discloses the step of measuring at least one physical, chemical, or mechanical property of said hardenable material (15- curable composition) involves measuring the axial and radial deformations, and/or the pore pressure, and/or the velocity of the sonic compressional and shear waves, and/or the resistivity (page 3 line 38).

Regarding claim 15 RAMOS fails to disclose following the extraction of said hardenable material from said enclosure, said method comprises a step consisting of analyzing said hardenable material.
However, Thomas in Fig.7 and step 722 teaches (col.9 lines 3-6 the vessel is opened and the cement extracted) extracting said hardenable material from said enclosure (Co.19 lines 40-41). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extract the cement from the CYRILLE’s enclosure as taught by Thomas. One of ordinary skill in the art knows it is more accurate analysis to extract the cement and make some of the tests and measurements on the cement.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMOS in view of Thomas and Crockford et al. (US 6591690B1, “Crockford”).
Regarding claim 4, RAMOS discloses enclosure comprises at least one radial motion sensor (page 10- line 4, different sensors including displacement sensor).
RAMOS fails to expressly disclose sensors disposed circumferentially around said membrane between two metal wires.
However, Crockford in FIG.5 teaches sensors (76,78) disposed circumferentially around said membrane (52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose displacement sensors of RAMOS as taught by Crockford circumferentially around membrane. One of ordinary skill in the art would have been motivated to make this modification in order to have more accurate measurement of sample displacements so sensing device cover all around the membrane.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMOS in view of Thomas and GALDIOLO et al. (WO2012049620A1,” GALDIOLO”).
Regarding claim 13 RAMOS discloses when said measurement cell (10) incorporates a membrane(16)  disposed between a lower plate (12)and an upper plate (13) disposed at two openings in the enclosure, when conducting tests and/or to extract said hardenable material (15- curable composition) from the enclosure (14,11,18), said hardenable material (15- curable composition) is solidified by applying an axial stress ramp on said hardenable material (15- curable composition).
RAMOS fails to disclose at least one of the upper or lower plates are movable at least one plate being movable in translation so as to compress said hardenable material (15- curable composition) during solidification.
However, GALDIOLO teaches in FIG.1B one plate being movable (13) in translation so as to compress said hardenable material during solidification (page 11  line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use GALDIOLO ‘s movable plate for RAMOS’s test cell. One of ordinary skill in the art knows applying an axial load to a top end cap to generate axial stress so a movable top simulate a more accurate situation and therefore more accurate measurement of strain and mechanical properties of the sample or cement.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected based claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim. The prior art, alone or in combination, as described in detail in the following paragraphs of this office action, fails to anticipate or render obvious a correlation between the number n of metal wires as:
 
    PNG
    media_image1.png
    75
    162
    media_image1.png
    Greyscale
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856





/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856